              Case 1:20-cv-09367-CM Document 4 Filed 12/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOE N. FLOWERS JR.,
                                   Petitioner,
                                                                1:20-CV-9367 (CM)
                       -against-
                                                                    ORDER
 UNITED STATES,
                                   Respondent.

COLLEEN McMAHON, Chief United States District Judge:

        Petitioner, appearing pro se and presently incarcerated in the Federal Correctional

Institution in Otisville, New York, brings this petition for a writ of habeas corpus under 28

U.S.C. § 2241. For the reasons discussed below, the Court denies the petition without prejudice.

        On September 18, 2019, Petitioner submitted a § 2241 habeas corpus petition to prison

officials for its delivery to this court. That petition commenced Flowers v. Fed. Bureau of

Prisons (BOP), 1:19-CV-8831 (LGS) (“Flowers I”). In an Opinion and Order dated September

21, 2020, District Judge Lorna G. Schofield of this court denied the Flowers I petition on the

merits. Flowers I, ECF 1:19-CV-8831, 21.

        On August 16, 2020, while Flowers I was still pending before Judge Schofield, Petitioner

submitted the present petition to his prison’s mail system for its delivery to the United States

District Court for the Western District of New York. 1 (ECF 1, at 8.) By order dated November 2,

2020, that court transferred the petition here. Flowers v. United States, 20-CV-6633 (W.D.N.Y.

Nov. 2, 2020). The petition raises the same claims for habeas corpus relief that were raised and

have now been adjudicated in Flowers I. Thus, no useful purpose would be served by litigating

this duplicative petition. The Court therefore denies the petition without prejudice as duplicative


        1
            Petitioner paid the filing fee when he filed his petition in the Western District of New
York.
           Case 1:20-cv-09367-CM Document 4 Filed 12/17/20 Page 2 of 2




of the petition filed in Flowers I. See Curtis v. Citibank, N.A., 226 F.3d 133, 138 (2d Cir. 2000)

(“As part of its general power to administer its docket, a district court may stay or dismiss a suit

that is duplicative of another federal court suit.”).

        The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket.

        Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    December 17, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                   2
